Title: From John Adams to Vt., Citizens of Burlington, 16 August 1798
From: Adams, John
To: Burlington, Vt., Citizens of


To the Officers and Soldiers of the Cavalry, Artillery and Infantry, and other Inhabitants of Burlington and its Vicinity, in the County of Chittenden and State of Vermont.Gentlemen
Quincy August 16. 1798

My Journey to this Place has delayed till this time, an Answer, to your obliging Address of the fourth of July: Your Zeal in support of those Rights to which that memorable Day gave Birth is as natural and commendable as your resolution to hold yourselves in readiness to support and defend them is commendable. The Constitution and Government, of your own Choice has indeed, caused the Wilderness, in many Parts of America to blossom as the rose. Your Confidence in the Executive and all other constituted Authorities of the Government and your Testimony in favour of my Administration as well as that of my great Predecessor, as far as it relates to me does me honor, as far as it relates to him does honor to yourselves. Your Opinion of the Opposition may seem severe, but as it respects many of the most invetterate, though perhaps the most plausible, I cannot hesitate to believe it just.
A French Directory to dictate to you who shall be your Rulers! And who shall be your Ambassadors! A worthless Tyrant of a King once said “Let me have the Appointment at my pleasure of Judges and Bishops and I will have what Law and Gospell I please.” Let a French Directory have the Choice of your Presidents, Governers, and Ambassadors, and you may as well give them Legislative Authority over you in all Cases whatsoever. ... Rather than this I Say with you, let Us have War. ... We will chearfully meet it, rather than admit for a moment of such degraded Principles. Those who make their boasts of having of having delivered Us from the Power of Tyranny may now, with equal modesty, undertake to rule over Us. ... America delivered France from the Power of Tyranny, at least as truly, as France, delivered America. Let the History of both Countries from 1763 to in 1774 determine. ... The rising Generation in America has not sufficiently attended to this subject. It has been carefully concealed from their studies and Contemplation.
France I hope will find Us, still determin’d to be free. Our Citizens, in sufficient numbers will feel the Spirit of real Americans. I hope you will have Wisdom and Firmness in your Councils and a Washington to lead your Armies.

John Adams